               Case 4:20-cv-01090-LPR Document 3 Filed 09/30/20 Page 1 of 3




                              IN THE UNITED STATES DISTRICT COURT
                                  EASTERN DISTRICT OF ARKANSAS
                                        CENTRAL DIVISION

JEAN A. WALKER                                                                                     PLAINTIFF

v.                                        Case No. 4:20-cv-01090-LPR

ELF CONTRACTORS/ELSTON FORTE;
ROSE II ELECTRIC, INC.                                                                        DEFENDANTS

                                                    ORDER

            Plaintiff Jean Walker’s motion to proceed in forma pauperis is granted.1 She reports that

she has been unemployed since 2012 and subsists on disability income.2 The law requires that I

screen the Complaint.3

            According to the complaint, Ms. Walker and her late husband were notified in October

2005 by the City of Little Rock (“City”), that a property they owned was unsafe and would be

condemned if certain repairs were not undertaken.4 Based on the information provided, it is

unclear whether any further action was taken by the City until November 2018 when it again

warned the Walkers by letter that the same property was in violation of City safety codes and was

in danger of condemnation. Within days of the notice from the City, Ms. Walker obtained quotes

for repairs from the Defendants.5 Ms. Walker alleges she entered into a contract with Defendant

Forte and issued him a check on November 17, 2018, noting the address of the property in the




1
 See Martin-Trigona v. Stewart, 691 F.2d 856, 857 (8th Cir. 1982) (per curiam) (complaint can be filed if plaintiff
qualifies by economic status under 28 U.S.C. § 1915(a)).
2
    Pl.’s Mtn. for Leave to Proceed IFP, Doc. 1.
3
    28 U.S.C. § 1915(e)(2).
4
    Complaint, Doc. 2 at 12-13.
5
    Id. at 18-19.
                  Case 4:20-cv-01090-LPR Document 3 Filed 09/30/20 Page 2 of 3




memo line.6 Ms. Walker alleges that the repairs were never finished, requiring another contractor

to finish the work.7 Ms. Walker brings this complaint alleging breach of contract and seeking

$150,000.00 in damages.8 She asserts federal question jurisdiction, alleging her due process rights

and 1st, 5th, and 14th amendment rights were violated.9

            Federal courts are courts of limited jurisdiction. We only have jurisdiction (meaning the

authority) to hear certain kinds of cases. We call this subject-matter jurisdiction. Cases over which

federal courts do not have subject-matter jurisdiction must be dismissed.10 There are two basic

types of subject-matter jurisdiction: diversity jurisdiction and federal-question jurisdiction.

Neither exists here. So this case must be dismissed.

            As a general matter, diversity jurisdiction exists if the dispute is between “citizens of

different states” and the amount in controversy exceeds $75,000.11 Ms. Walker’s allegation of

$150,000 in damages meets the amount in controversy requirement; however, she has not alleged

that diversity of citizenship exists. In fact, the addresses listed for both herself and the defendants

are Little, Rock, Arkansas, addresses. Because the parties are not “citizens of different states,”

there is no diversity jurisdiction that would allow a federal court to hear this case.

            As a general matter, federal question jurisdiction exists if the case arises “under the

Constitution, laws, or treaties of the United States.”12 Although Ms. Walker cursorily mentions




6
    Id. at 10.
7
    Id. at 8-9.
8
    Id. at 7 & 9.
9
    Id. at 3.
10
     FED. R. CIV. P. 12(h)(3).
11
     28 U.S.C. § 1332.
12
     28 U.S.C. § 1331.


                                                    2
                Case 4:20-cv-01090-LPR Document 3 Filed 09/30/20 Page 3 of 3




due process and various federal constitutional amendments, that’s not enough. She does not plead

any facts whatsoever to support her conclusory assertions of constitutional violations. Ms. Walker

plainly wants redress for a breach of contract, which is a state-law claim that (absent diversity

jurisdiction) belongs in state court.13

           IT IS THEREFORE ORDERED that:

           1.       Plaintiff Walker’s motion to proceed in forma pauperis, Doc. 1, is GRANTED.

           2.       The Complaint is DISMISSED without prejudice for lack of subject-matter

jurisdiction.

           3.       The Court certifies that an in forma pauperis appeal from this Order and

accompanying Judgment would not be taken in good faith.14

           Dated, this 30th day of September, 2020.



                                                                 _______________________________
                                                                 LEE P. RUDOFSKY
                                                                 UNITED STATES DISTRICT JUDGE




13
     Dover Elevator Co. v. Ark. State Univ., 64 F.3d 442, 446 (8th Cir. 1995).
14
     28 U.S.C. § 1915(a)(3).


                                                           3
